Citation Nr: 9923738	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a middle back 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right elbow 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active service from October 1961 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that the 50 percent evaluation currently 
assigned for his PTSD is inadequate to reflect its current 
level of severity.  

Initially, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992). 

The veteran testified at a May 1999 hearing before the 
undersigned member of the Board that he is currently 
undergoing treatment for his service connected PTSD at a VA 
mental health facility.  A review of the claims folder shows 
that there are no VA treatment records dated subsequent to 
the veteran's October 1996 claim for an increased evaluation.  
The Board believes that the veteran's most recent VA 
treatment records would be useful in the evaluation of the 
veteran's claim, and an attempt to obtain them prior to 
reaching a decision in this case must be made.  

The veteran also contends that he has developed disabilities 
of the middle back, low back, and right elbow as a result of 
injuries sustained in active service.  He notes that a jeep 
backed over him during service, and that he is already 
service connected for other disabilities that have developed 
as a result of this incident.  

The Board finds that the veteran has submitted evidence of 
well grounded claims for service connection for a middle back 
disability, a low back disability, and a right elbow 
disability.  While the service medical records do not 
specifically show injuries to the back or right elbow, they 
do show that the veteran was involved in an accident in which 
he was run over by a jeep.  Furthermore, there is medical 
evidence to show that he currently has the claimed 
disabilities, and he has submitted medical opinions 
suggesting a relationship between the claimed disabilities 
and his injuries in service.  Therefore, his claims are well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The initial examinations of the veteran's back conducted 
after service were negative for a back disability.  The 
evidence shows that the veteran has been receiving treatment 
for a back disability and a right elbow disability since at 
least 1988.  Several private and VA medical reports suggest 
that pertinent disability is related to the jeep incident in 
service.  However, November 1991 and April 1997 examination 
reports specifically note that the veteran's claims file was 
unavailable for review in conjunction with the examination, 
and there is no indication that the veteran's service medical 
records were available to the physician who issued a November 
1992 medical report.  Furthermore, the May 1993 VA 
examination report states that the claims folder was 
available for review, but does not cite to any service 
medical records; instead, the report appears to rely on the 
medical history as reported by the veteran.  The November 
1992 report by a private examiner relates his lumbosacral 
spine disability to body habitus and work.  Therefore, the 
Board believes that an additional VA orthopedic examination 
to determine the etiology of the veteran's disability should 
be conducted, and that the veteran's medical records should 
be made available to the examiner for study and comment.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran due process of law.  Therefore, in 
order to assist the veteran in the development of all facts 
relevant to his appeal, the Board remands this case to the RO 
for the following action:

1.  The RO should obtain all records 
pertaining to the treatment of the 
veterans' PTSD from October 1996 to the 
present from Hines VA Mental Health 
Clinic and associate them with the claims 
folder.  Furthermore, the veteran should 
be asked to provide the names and 
addresses of all other medical care 
providers who may have treated him for 
his PTSD during this period.  After 
obtaining the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service connected 
PTSD.  All indicated tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
veteran's current score on the Global 
Assessment of Functioning scale must be 
noted by the examiner.  The claims folder 
must be made available for use in the 
study of this case. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his back 
disabilities and his right elbow 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  In particular, the examiner 
should note: 1) the service medical 
records pertaining to the December 1962 
incident in which a jeep ran over the 
veteran; 2) the April 1965 VA examination 
that found the low back signs were 
normal; 3) August 1991 VA treatment 
records showing a work related low back 
injury; 4) November 1991 VA X-ray studies 
of compression deformities; and 5) the 
November 1991, May 1993 and April 1997 VA 
examinations, and the November 1992 
private medical report cited above.  
Following the review of the evidence and 
the completion of the examination, the 
examiner should attempt to express the 
following opinion(s): 1) Is it more 
likely, as likely, or less likely than 
not that the veteran developed a middle 
back disability as a result of injuries 
received during active service? 2) Is it 
more likely, as likely, or less likely 
than not that the veteran developed a low 
back disability as a result of injuries 
received during active service? 3) Is it 
more likely, as likely, or less likely 
than not that the veteran developed a 
right elbow disability as a result of 
injuries received during active service?  
The medical reasons for these opinions 
should be included.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





 

